PER CURIAM.
This is an appeal by Robin Angel and Ronald B. Nichols from judgments of guilty of trafficking in marijuana and conspiracy to traffic in marijuana. It is a companion case to Priestly v. State, 450 So.2d 289 (Fla. 4th DCA 1984), opinion filed this date, and to Poynter v. State, 443 So.2d 219 (Fla. 4th DCA 1984), all appellants having been codefendants in a joint trial.
The first argument on appeal is that the state did not prove possession because the arresting officers, with whom the appellants were conducting the marijuana transaction, did not intend to allow appellants to leave the scene after appellants loaded the marijuana into the trunks of their cars. This argument has been resolved adversely to appellants in a decision we hereby follow. State v. Brider, 386 So.2d 818 (Fla. 2d DCA 1980).
The second argument is the same as the tape recording argument raised in Priestly v. State, supra. We reject it for the reasons set forth in Priestly.
AFFIRMED.
DOWNEY, BERANEK and WALDEN, JJ., concur.